DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/114930.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2018 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed April 7, 2021, has been fully considered and entered.  Accordingly, Claims 1-9 are pending in this application.  Claims 3, 6, and 9 have been cancelled.  Claims 1, 4, and 7 are independent claims and have been amended.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 4, and 7, respectively.  Specifically, the prior art does not disclose:
perform a first calculation of a first degree of partial similarity between a first portion of the input vector and a second portion of the at least one registered vector, 
perform a second calculation of a second degree of partial similarity between a third portion of the input vector and a fourth portion of the at least one registered vector, wherein a size of the third portion is a second size, a size of the fourth portion is the second size, and the second size which is larger than the first size.
Li (PG Pub. No. 2006/0093208 A1), discloses k-nearest neighbors classification (see Li, paragraph [0040]).  It is the position of the Examiner that k-nearest neighbors classification is not patentably distinguishable from “wherein the upper limit of the registered vector is lower than the threshold, the processor is further configured to perform: increasing a number of dimensions of the partial similarity, updating the threshold to the greater value, and repeating, with respect to each of the at least one registered vector, the calculation, the limit calculation, the comparison, and the determination.”  However, Li is silent as to the third portion of the input vector and a fourth portion of the at least one registered vector, wherein a size of the third portion is a second size, a size of the fourth portion is the second size, and the second size which is larger than the first size.
Bayardo (US Patent No. 8,032,507 B1), discloses the processor is further configured to calculate the second degree of partial similarity in the second calculation by use of an addition operation to the first degree of partial similarity (see Bayardo, column 13, lines 33-36, where similarity tool 30 may accumulate partial similarity scores by iteratively defining a function or a table describing a similarity score between vectors on each iteration; see also column 16, lines 59-61, where similarity accumulation process 69 may include iterative steps that perform computations on certain features during each iterative step; for example, each iterative step may involve determining a partial similarity score sim(x, y) between features x and y, and adding the partial similarity score to the similarity accumulation function A(*); see also column 18, lines 38-43, where in step 80, the accumulation function A(y) is increased by an amount equal to sim(x, y); since the similarity of the feature x is now accounted for in A(y), the variable remscore is decreased so that it remains an estimate of the non-processed features).  However, Bayardo does not disclose the third portion of the input vector and a fourth portion of the at least one registered vector, wherein a size of the third portion is a second size, a size of the fourth portion is the second size, and the second size which is larger than the first size.
Dependent Claims 2, 5, and 8, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Bayardo (US Patent No. 8,032,507 B1), which concerns similarity-based searching.
Dempsey (PG Pub. No. 2002/0147754 A1), which concerns vector difference measures for classifiers.
Li (PG Pub. No. 2006/0093208 A1), which concerns, inter alia, k-nearest neighbors classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161      

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161